Opinion by
Mr. Justice Musmanno,
Josephine Spica, member of the International Ladies Garment Workers’ Union, and business agent of Local 15, Philadelphia Dress Joint Board, filed in the court of common pleas, Philadelphia, an amended complaint in equity against the ILGWU, Philadelphia Dress Joint Board and William Ross, business manager of the board, averring that Ross interfered with her conduct as a business agent, that on July 27, 1954, she was brought before the board of the Philadelphia Dress Joint Board for a hearing, that the board ordered her discharged from her position and that this decision was affirmed on October 8, 1954, by the executive board, ILGWU. She alleged that the hearing and the affirmance of decision were in violation of the union’s constitution and by-laws, and a deprivation of her rights as an elected officer and member of the union. She averred further that as a result of being improperly removed from office and from membership in the union, she was deprived and will continue to be deprived of her salary and expense account as business agent; that her reputation- and good name as a union official has been damaged with injury to her future opportunities to procure like positions; she has suffered humiliation and embarrassment in her relation with members of the union and the community in general; has been deprived of union pension benefits, has *429béen deprived of lier right to Avork in other positions in the industry, subject to agreement betAveen the union and its employers’ association, and that these deprivations have caused and will cause her to lose large sums of money as Avell as $21,000 Avhich she claims, inter alia, as loss of earnings to date.
The defendants filed preliminary objections, stating that she had not exhausted her remedies within the union and that the National Labor Relations Board had exclusive jurisdiction of the matter raised in her complaint. The court sustained the objections and dismissed the complaint, stating: “The complaint alleges that she has failed to exhaust her remedies within the union’s constitutional processes because- they are unreasonable. This assumes the very question at issue, therefore until she has attempted the remedies provided she has no basis for the allegation that the decision will be adverse or that the appellate procedure provided is unreasonable.
“Plaintiff has slept on her rights for seven- and one-half years and if her complaint is well founded she has accrued additional loss of income to the prejudice of the defendants. No explanation for the delay of seven years was offered.”
The rule that a complaining union member must first seek redress within the procedures afforded by the Union’s rules is now part of the very fabric- of our labor law. In Falsetti v. Local Union No. 2026, United Mine Workers of America, 400 Pa. 145, 163, this -Court Said: “We are hopefully entering a new era in union self-discipline:and responsibility..- Rather than adopt judicial rules that would discourage resort to union-processes which: now must- meet detailed élementary standards , of-fairness, we will attempt in every way. to' encourage the steady evolution of internal" democracy. A strict adherence to the rule -of exhaustion will go far toward placing the initial responsibility where it right*430fully belongs — on the association itself. It is only when an issue lias become fully ‘ripe’ for adjudication that our courts will enter the picture.”
Nor is it enough to excuse oneself from following union appellate procedure by asserting, without properly pleaded facts (which seem to be absent here) that resort to the union machinery for a redress of grievances would be without avail: “. . . a mere allegation by the pleader of futility or illusoriness Avill not satisfy the jurisdictional requirement” (400 Pa. 165)
However, it is unnecessary to dwell at length on this weakness in the plaintiff’s case because her amended complaint clearly reveals that she has chosen the wrong jurisdiction in which to pursue her remedies. She asserts that, as a direct result of her expulsion as business agent and as member of the ILGfWTT, she “has been deprived of her right to work in those places of employment in the industry, subject to the agreements between the I.L.G.W.U. and its employers’ association, and such deprivation of her right to work in said industry is of the value of $25,000.” It is thus obvious that the heart of her complaint is the injury done to her employment relationship. The case accordingly falls within the scope of our decision in Wax v. Int. Mailers Union, 400 Pa. 173, at 181, where we stated: “In the matter noAV before us, the appellee seeks reinstatement only because, as he alleges, the direct result of the expulsion has been to prevent him from continuing work as a mailer. He makes no claim for damages based on injury to his rights as a member of the appellant unions, AVhich in a proper case, as we stated in Falsetti, our courts will protect. Therefore, the crux of the appellee’s case is not injury to the union-member relationship, as it was in Gonzales, but rather injury to appellee’s employment relationship by reason of the appellant’s arbitrary and unreasonable action in expelling him. Since appellee has not pro-*431Tided any explanation of how or why the expulsion from appellant unions has prevented him from obtaining work as a mailer, we can only infer that in pursuance of agreements or arrangements between employers and the appellants, only members of the appellant unions could obtain work from the employers, and further, that as a consequence thereof, that appellants from August, 1956, on, caused the employers to refuse employment to the appellee because he had lost his membership in appellant unions. The theory of appellee’s cause of action, therefore, if substantiated by the evidence, makes it at least arguable, if not more, that the type of union activity involved was in violation of Section 8 (b) (2) of the Taft-Hartley Act and thus subject to the N.L.R.B.’s exclusive jurisdiction.” (Emphasis that of the court.)
Section 8(b)(2), 29 U.S.C. §158(b) (2), of the Taft-Hartley Act provides that it shall be an unfair labor practice for a labor organization or its agents: “(2) to cause or attempt to cause an employer to discriminate against an employee in violation of subsection (a) (3) of this section or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground other than his failure to tender the periodic dues and the initiation fees uniformly required as a condition of acquiring or retaining membership.”
Section 8(a)(3) makes it an unfair labor practice for an employer “by discrimination in regard to hire or tenure of employment or any term or condition of employment to encourage or discourage membership in any labor organization . . .”
Section 10(a) of the Act gives the National Labor Relations Board jurisdiction and power to prevent such unfair labor practices in industries affecting in*432terstate commerce, and §10(c) empowers the board to grant certain relief in those cases. .
Where the case is “arguably” subject to the jurisdiction of the National Labor Relations Board’s jurisdiction, that jurisdiction is exclusive: San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 245, 79 S. Ct. 773, 3 L. Ed. 2d 775; Local 207, Bridge Workers v. Perko, 373 U.S. 701.
We hold that the amended complaint mates out a case “arguably” subject to the jurisdiction of the National Labor Relations Board and it follows that the state courts are without jurisdiction in the.controversy.
Decree affirmed; each party to pay own costs.